

116 S4233 IS: Loggers Relief Act
U.S. Senate
2020-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4233IN THE SENATE OF THE UNITED STATESJuly 21, 2020Ms. Collins (for herself and Ms. Smith) introduced the following bill; which was read twice and referred to the Committee on Agriculture, Nutrition, and ForestryA BILLTo establish a payment program for unexpected loss of markets and revenues to timber harvesting and timber hauling businesses due to the COVID–19 pandemic, and for other purposes.1.Short titleThis Act may be cited as the Loggers Relief Act.2.Payment program for timber harvesting and timber hauling businesses(a)DefinitionsIn this section:(1)Eligible entityThe term eligible entity means any timber harvesting business or timber hauling business that harvested or hauled unrefined timber products in calendar year 2019.(2)Gross revenueThe term gross revenue means the gross revenue generated by an eligible entity from timber harvesting or timber hauling services within the normal range of operation of the eligible entity, as determined by the Secretary. (3)SecretaryThe term Secretary means the Secretary of Agriculture.(b)PaymentsThe Secretary shall make payments in accordance with this section to eligible entities that, as a result of the COVID–19 pandemic, experienced a loss of not less than 10 percent in gross revenue during the period beginning on January 1, 2020, and ending on July 31, 2020, as compared to the gross revenue of the eligible entity during the same period in 2019.(c)Amount of paymentThe amount of a payment made to an eligible entity under subsection (b) shall be equal to 10 percent of the gross revenue of the eligible entity during the period beginning on January 1, 2019, and ending on July 31, 2019.(d)Allowable useThe Secretary shall only make a payment under subsection (b) to an eligible entity that certifies to the Secretary that the payment will be used only for operating expenses. (e)ReportNot later than 180 days after the date of enactment of this Act, the Secretary shall submit to the Committee on Agriculture of the House of Representatives and the Committee on Agriculture, Nutrition, and Forestry of the Senate a report describing the payments made under this section, including—(1)the identity of each recipient of a payment; and(2)the amount of each payment provided to each recipient described in paragraph (1).(f)Regulations(1)In generalExcept as otherwise provided in this section, not later than 30 days after the date of enactment of this Act, the Secretary shall prescribe such regulations as are necessary to carry out this section.(2)ProcedureThe promulgation of regulations under, and administration of, this section shall be made without regard to—(A)the notice and comment provisions of section 553 of title 5, United States Code; and(B)chapter 35 of title 44, United States Code (commonly known as the Paperwork Reduction Act).(g)FundingThere are appropriated, out of any amounts in the Treasury not otherwise appropriated, such sums as are necessary to make payments to eligible entities under this section.